774 N.W.2d 870 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sean Ryan GREGORY, Defendant-Appellant.
Docket No. 139571. COA No. 292633.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the July 21, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND the case to the Oakland Circuit Court for the ministerial task of entering an amended judgment of sentence to reflect the defendant's conviction offense of third-degree criminal sexual conduct, MCL 750.520d(1)(a). According to the Department of Corrections, the defendant's conviction offense is identified as second-degree criminal sexual conduct. Upon entry of an amended judgment of sentence, the trial court shall forward a copy to the Department of Corrections. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.